NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CHRISTIAN MICHAEL THOMAS                     )
THEODORE,                                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-777
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Philip J. Massa, West Palm Beach,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, LUCAS, and SALARIO, JJ., Concur.